Citation Nr: 1505142	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  09-18 987A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the Board at an October 2014 hearing at the RO.  A transcript of the hearing is of record.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, degenerative arthritis of the lumbar spine is etiologically related to active service.


CONCLUSION OF LAW

Degenerative arthritis of the lumbar spine was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the claim addressed below has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Veteran assets entitlement to service connection for lumbar spine disability as directly related to an in-service vehicle accident.  The Veteran is currently diagnosed with degenerative arthritis of the lumbar spine.  October 2007 VA Examination Report.

Initially, the Board observes that the Veteran's service treatment records include a report of a week of low back pain in December 1975.  The Veteran was observed to walk with a guarded gait and move slowly.  The treatment record indicates that there was no history of injury.  However, according to the Veteran's testimony this pain followed a vehicle accident that occurred when he was on "snow machine patrol."  Moist heat was applied to the lower back area and the Veteran was instructed in Williams flexion exercises and proper body mechanics.  The Veteran was observed to have performed the exercises well and instructed to continue them at home.  There are no records indicating that the Veteran sought further treatment for his back for the remainder of his active duty service.  An August 1978 Report of Medical Examination, completed a few months prior to the Veteran's service separation, reports a normal clinical evaluation of the spine.  Furthermore, on a contemporaneous Report of Medical History the Veteran answered no to the question have you ever had or have you now recurrent back pain.  In light of this evidence the Board cannot conclude that a chronic lower back condition manifested in service.  While the Veteran did suffer lower back pain during active duty service, the absences of further treatment for a back condition or an indication of a spinal problem at discharge brings the Board to this conclusion.

Nevertheless, as discussed, the Veteran has a current diagnosis of degenerative arthritis of the lumbar spine.  When a disability is first diagnosed after service, service connection is warranted for that condition if the competent evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  In addition to the current diagnosis, the record contains credible evidence of an in-service injury as shown by the Veteran's testimony that his in-service treatment for back pain followed a vehicle accident.  Therefore, the remaining question is whether the evidence of record establishes a relationship between the current degenerative arthritis of the lumbar spine and the in-service injury.  

In March 2008 the Veteran was provided a VA examination.  The VA examiner concluded that the Veteran's "lumbar spine condition is not a result of or caused by the condition he suffered while on active duty."  The rational noted that "[t]he Veteran has a 30 year history silent for low back condition since 1975 and the minimum documentation in 1975 from his low back condition showed a week of low back pain, one physical therapy treatment and no other complaints of low back condition and a negative separation physical examination."

In December 2013 a VA physician provided an opined that the Veteran's degenerative arthritis is less likely as not incurred in or caused by the in-service injury.  The VA physician concluded the "Veteran has a single instance of back pain in service which resolved without further events.  Report of medical examination over three years later indicated 'No' recurrent back pain.  This course is consistent with a strain injury.  A strain injury would be expected to resolve within one year with no residual impairment.  The available clinical evidence indicates that his back strain followed this course."

The Veteran has provided an October 2014 medical opinion from Dr. V.V., a private practitioner, which includes a Medical Opinion Disability Benefits Questionnaire (DBQ).  Dr. V.V. indicated on the DBQ that the claimed condition was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  In an attached opinion, Dr. V.V. noted he has treated the Veteran since January 2011.  He indicated he was unable to say with 100 percent certainty that the injuries that resulted from the in-service accident are the cause of the Veteran's current condition.  Nevertheless, Dr. V.V. said it was his opinion that the chronic lower back pain might be related to the Veteran's in-service accident.  Opinions that use the word "might" usually are considered too speculative to establish a causal relationship.  Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  However, in this case, Dr. V.V. qualified with a parenthetical that there is a greater than 51 percent probability that the injury caused or contributed to the Veteran's current chronic back pain.  The basis of this opinion was that the Veteran had no history of back injury prior to or after the in-service injury.  

A review of the evidence shows that the medical opinions come to contrary conclusions.  The March 2008 and December 2013 VA opinions indicate that the Veteran's degenerative arthritis of the lumbar spine was less likely than not caused by or the result of an in-service injury, while the October 2014 private medical opinion supports the Veteran's contention that his degenerative arthritis of the lumbar spine was caused by or the result of an in-service vehicle accident.  For that reason, the Board finds the evidence is at least in equipoise regarding whether the Veteran's degenerative arthritis of the lumbar spine is related to his active duty service.  A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  When the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Based on the foregoing discussion, the evidence is at least in equipoise regarding service connection.  As such, resolving all doubt in favor of the Veteran, the Board concludes that service connection for degenerative arthritis of the lumbar spine is warranted.


ORDER

Service connection for degenerative arthritis of the lumbar spine is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


